DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/24/2021 and 04/12/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 08/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10491265 and 11082086 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Valerie Davis, Reg. No. 50,203. The application has been amended as follows:

1. A radio communications device, comprising:
a transceiver coupled to at least one antenna; 
a processor coupled to the transceiver and to a memory which stores a sleepy device operation in an asynchronous channel hopping network (ACHN) algorithm including code for implementing the algorithm, the algorithm: 
determining a time stamp for the the hopping sequence; 
storing the time stamp in the memory and then going to sleep ; waking up from the sleep and then changing a frequency band of a receive (Rx) channel of the device to an updated fixed channel of Rx operation; and 
transmitting a data request command frame at a channel corresponding to the CN's current listening channel calculated from the CN ' s hopping sequence, the time stamp, said the CN's initial timing position and a current time, the data request command from enabled to include additional payload information including the updated fixed channel of 
Rx operation to the CN for advertising the updated fixed channel of Rx operation to the CN.
2. The radio communications device of claim 1, wherein the data request command frame further comprises payload information including the updated fixed channel of Rx operation to the CN. 

3. The radio communications device of claim 1, wherein the time stamp is determined from last received data from the CN or from the AHS frame. 

4. The radio communications device of claim 17, wherein the CN's timing position within the hopping sequence is based on timing information included in the AHS frame. 

5. The radio communications device of claim 1, wherein the radio communications device includes a sensor or actuator and wherein the WPAN is part of a smart grid that comprises an electricity supply network which uses digital communications to detect and react to local changes in electrical usage. 

	5. The radio communications device of claim 1, wherein the radio communications device includes a sensor or actuator and wherein the WPAN is part of a smart grid that comprises an electricity supply network which uses digital communications to detect and react to local changes in electrical usage.

	6. The radio communications device of claim 1, wherein the updated fixed channel of Rx operation is set to the channel corresponding to the CN's current listening channel. 

7. A communications device, comprising: 
a clock configured to run even during sleep mode operation for receiving from a coordinator node communications device (CN) in an asynchronous channel hopping wireless personal area network (WPAN) an asynchronous hopping sequence frame (AHS frame) that includes at least the CN's hopping sequence and the CN's initial timing position within the CN's hopping sequence from one of the AHS frame and another frame received from the CN; 
a processor coupled to a memory which stores a sleepy device operation in an asynchronous channel hopping network (ACHN) algorithm including code for implementing the algorithm, the algorithm: 
determining a time stamp for the AHS frame and the CN's initial timing position within the hopping sequence; 
storing the time stamp in the memory and then going to sleep; waking up from 
the sleep and then changing a frequency band of a receive (Rx) channel of the device to an updated fixed channel of Rx operation; and 
transmitting a data request command frame at a channel corresponding to the CN's current listening channel calculated from the CN ' s hopping sequence, the time stamp, the CN's initial timing position and a current time, the data request command from enabled to include additional payload information including the updated fixed channel of Rx operation to the CN for advertising the updated fixed channel of Rx operation to the CN. 

8. The communications device of claim 7, wherein the data request command frame further comprises payload information including the updated fixed channel of Rx operation to the CN. 

9. The communications device of claim 7, wherein the time stamp is determined from last received data from the CN or from the AHS frame. 
10. The communications device of claim 7, wherein the CN's timing position within the hopping sequence is based on timing information included in the AHS frame. 

	10. The communications device of claim 7, wherein the CN's timing position within the hopping sequence is based on timing information included in the AHS frame.

	11. The communications device of claim 7, wherein the radio communications device includes a sensor or actuator and wherein the WPAN is part of a smart grid that comprises an electricity supply network which uses digital communications to detect and react to local changes in electrical usage. 

12. The communications device of claim 7, wherein the updated fixed channel of Rx operation is set to the channel corresponding to the CN's current listening channel. 

13. A communications device, comprising: 
a clock configured to run even during sleep mode operation for receiving from a coordinator node communications device (CN) in an asynchronous channel hopping wireless personal area network (WPAN) an asynchronous hopping sequence frame (AHS frame) that includes at least the CN's hopping sequence and the CN's initial timing position within the CN's hopping sequence from one of the AHS frame and another frame received from the CN; 
circuitry for determining a time stamp for the AHS frame and the CN's initial
timing position within the hopping sequence; 
circuitry for storing the time stamp in the memory and then going to sleep; circuitry for waking up from the sleep and then changing a frequency band of a receive (Rx) channel of the device to an updated fixed channel of Rx operation; and 
circuitry for transmitting a data request command frame at a channel corresponding to
the CN's current listening channel calculated from the CN ' s hopping sequence, the time stamp, the CN's initial timing position and a current time, the data request command from enabled to include additional payload information including the updated fixed channel of Rx operation to the CN for advertising the updated fixed channel of Rx operation to the CN. 

14. The communications device of claim 13, wherein the data request command frame further comprises payload information including the updated fixed channel of Rx operation to the CN. 

15. The communications device of claim 13, wherein the time stamp is determined from last received data from the CN or from the AHS frame.

	16. The communications device of claim 13, wherein the CN's timing position within the AHS frame. 

17. The communications device of claim 13, wherein the radio communications device includes a sensor or actuator and wherein the WPAN is part of a smart grid that comprises an electricity supply network which uses digital communications to detect and react to local changes in electrical usage. 

18. The communications device of claim 13, wherein the updated fixed channel of Rx operation is set to the channel corresponding to the CN's current listening channel. 

19. A communications device, comprising: 
circuitry for determining a time stamp for a received asynchronous hopping sequence frame (AHS frame) and an initial timing position of a coordinator node communications device (CN) within the hopping sequence; 
circuitry for storing the time stamp in the memory and then going to sleep; 
circuitry for waking up from the sleep and then changing a frequency band of a receive (Rx) 
channel of the device to an updated fixed channel of Rx operation; and 
circuitry for transmitting a data request command frame at a channel corresponding tothe CN's current listening channel calculated from the CN ' s hopping sequence, the time stamp, the CN's initial timing position and a current time, the data request command from enabled to include additional payload information including the updated fixed channel of Rx operation to the CN for advertising the updated fixed channel of Rx operation 
to the CN.
Allowable Subject Matter
Claims 1-19 are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution of the parent applications (US patents 10491265 and 11082086) which discloses same subject matter as the present application and applicant’s filling of terminal disclaimer make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462